DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12, 14-15, 17-23, 26, 33-34 drawn to an incretin analog, in the reply filed on 12/16/2021 is acknowledged.
Applicant’s election of the species SEQ ID NO: 17, in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon reconsideration, Groups I-II are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of the claims
Claims 1, 3-10, 12, 14-15, 17-26, 31-34 are pending. Claims 1, 3-10, 12, 14-15, 17-26, 31-34 are presented for examination on the merits.
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Some sequences do not have the corresponding SEQ ID NO:  identifier, i.e., page 14, line 1; page 15, line 21; page 16, lines 8 and 20; page 17,  line 12; page 18, lines 1-3, 11-13; page 18, line 1 and 13; page 19, lines 4, 16; page 20, lines 8, 20;   page 21, line 12;  page 22, line 1 and line 13; page 23, line 4 and 15; page 24, line 6 and 18; page 25, line 9 and 20.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 34 is objected to because of the following informalities:  The incretin analog peptide requires a SEQ ID NO: identifier.  Appropriate correction is required.
Closest prior art
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Just et al. (“Just,” WO2015/067716, cited in the IDS dated 6/2/2020), Betts et al. (“Betts,” Amino Acid Properties and Consequences of Substitutions, 2003) and Jensen et al. (“Jensen,” Eur  J Pharmaceutical Sciences, June 2017, cited in the IDS dated 6/2/2020).
Just teaches compounds which have agonist activity at the glucagon, GIP and GLP-1 receptors, having formula 1, and their use in the treatment of metabolic diseases:

    PNG
    media_image1.png
    49
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    218
    516
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    233
    525
    media_image4.png
    Greyscale

which read upon the instantly claimed analogs when X2 = Aib; X10 = Y; X12 = I; X15 = D; X16 = K; X17 =K or Phi, X19 = Q or A; X20 = H; X21 = A; X23 = I; X24 = E; X27 = L; X28 = A; X29 = Aib; X30 = G; Y1 = PSSGAPPPS; but differ at least in that X13 is Leu or alphaMeL and not Ala Tyr or Aib and X25 is W and not Y (see also all embodiments, e.g., pages 1-10).
Besides the multiple specific selections in different positions of formula 1 of Just, needed to arrive at the instantly claimed formula, substitution of X13 from, e.g., Leu to Ala, would be a conservative substitution of a small hydrophobic amino acid for another (e.g., page 300); and substitution of X25 from W to Y, would be a substitution of a polar aryl amino acid for another. However, according to Betts, “tryptophan can be replaced by other aromatic residues, but it is unique in terms of chemistry and size, meaning that often replacement by anything could be disastrous” (page 302). Thus one of ordinary skill in the art before the effective filing date of the application would not have been motivated to select specifically among all the possible substitutions to arrive at the claimed subgenus. Further, all the incretin peptide formulas of WO2015/067716 contain W at position X25 (e.g., pages 1-10), along with other incretin mimetics such as semaglutide (Jensen, 2017, see structure). Substitution of W for Y is unpredictable based on the teachings of Betts. Therefore, the references do not anticipate nor make prima facie obvious the instantly claimed invention. 
This application is in condition for allowance except for the following formal matters: 
Missing SEQ ID NO:s in the specification and claims, as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 04/2022